IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
NIKHIL SEN SHARMA,

             Appellant,

v.                                                 Case No. 5D17-3731

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 15, 2018

3.850 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Martin P. McDonnell, of Law Offices of
Martin P. McDonnell, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Ortiz v. State, 227 So. 3d 682, 684 (Fla. 3d DCA 2017);
Callaway v. State, 202 So. 3d 901, 905 (Fla. 3d DCA 2016).


PALMER, LAMBERT and EISNAUGLE, JJ., concur.